56 F.3d 62w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Lloyd TURNER, Petitioner-Appellant,v.John JABE, Warden, Respondent-Appellee.
No. 95-4005.
United States Court of Appeals, Fourth Circuit.
Submitted May 23, 1995.Decided May 24, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION